Exhibit 10.68


ROBERT SULLIVAN CONSULTANT


This Agreement (the “"Agreement"") is entered into on June 30, 2011 by and
between NATIONAL AUTOMATION SERVICES, INC., INC.  (Herein after referred to as
“Client”) and Tribe Communications, Inc. (herein after referred to as
“Consultant”).


CONDITIONS:


This Agreement will not take effect, and CONSULTANT will have no obligation to
provide any service whatsoever, unless and until CLIENT returns a signed copy of
this Agreement to CONSULTANT (either by mail or facsimile copy).  CLIENT shall
be truthful with CONSULTANT in regard to any relevant material regarding CLIENT,
verbally or otherwise, or this entire Agreement will terminate and all monies
paid shall be forfeited without further notice.


SCOPE AND DUTIES:


During the term of this Agreement, CONSULTANT will perform the following
services for CLIENT:


2.1 
DUTIES TO BE PERFORMED FOR CLIENT. During the term of this Agreement, CONSULTANT
will perform the following services for CLIENT: RADIO/TELEVISION SERVICES:



 
a)
BROADCAST OF Four [4]·TWENTY FIVE [25] MINUTE RADIO INTERVIEWS Broadcast,
Recording and production of 3 -25 MINUTE RADIO interviews. Archive, production
and prep included; Interview to be “live” on "The Big Biz Show".



 
b)
BROADCAST OF One [1] TWENTY-FIVE [25] MINUTE TELEVISION INTERVIEWS Broadcast,
Recording and production of 1 -25 MINUTE TELEVISION interview. Archive,
production and prep included; Interview to be “live” on "The Big Biz Show".



 
c)
RE-BROADCAST OF TWENTY-ONE [21]··TWENTY FIVE [25] MINUTE RADIO ANDTELEVISION
INTERVIEWS RE-Broadcast, Recording and production of TWENTY-ONE [21]-15 MINUTE
radio interviews in markets outside "The Big Biz Show" current markets.



 
d)
"SHOUT OUT" CLAUSE: Additionally, if Client releases, to the public, a
newsworthy event, client is eligible for a 5-10 minute, live- On-Air RADIO
review of said press release or other newsworthy event within 24 hours of said
release.



 
e)
ADVICE AND COUNSEL.    ROBERT SULLIVAN, CONSULTANT will  provide advice  and
counsel  regarding  Client's  interview,  content  of  broadcast  and
distribution of same.



GENERAL FINANCIAL PUBLIC RELATIONS SERVICES


•
Local/National News - Utilizing relationships throughout the U.S., CONSULTANT
shall strategically introduce your company's achievements and newsworthy events
to news organization such as FOX, ABC, CBS and NBC.   CONSULTANT contact the
producers of television show that may express interest regarding our client's
similarities to their particular theme.

 
 
 

--------------------------------------------------------------------------------

 
 
•
Strategic Planning and Partnering Licensing Agreements and Marketing Promotions

•
Review and rewrite [if necessary] of Company issued press releases

•
Assistance in distribution of company news as appropriate and in concert with
milestones and newsworthy events [DOW, BLOOMBERG, REUTERS, ET. AL]

•
Distribute CLIENT news and relevant information to market makers, financial
media, selected Internet stock pages/threads and OTC analyst community

•
News Print Dissemination - All newsworthy items and press releases will be
delivered to fifty­ five individuals associated with newspapers, magazines and
other printed material. We possess valued relationships with major newspapers,
magazines and other forms of printed advantages.   Your newsworthy events or
products and services, depending on uniqueness, are provided to these groups.

•
Provide general financial public relations support to CLIENT

 
RETAIL SUPPORT
 
•
Facilitate introductions to criteria-specific Broker-Dealers to assist in
'retail' support

•
Facilitate introductions to criteria-specific Market Makers to assist in
'retail' support

•
Facilitate introductions to criteria-specific Investors to assist in 'capital
formation'

•
Participate in CLIENT due diligence presentation(s) to Broker-Dealers and Market
Makers

•
Feature Company in monthly Internet Chat Webcasts

•
Pre-announce all Webcasts and Video Feature on company to Broker-Dealer,
Market-Maker Database and Opt-In database

•
Archiving of Webcasts and interviews to client website

•
Announce interviews on all OTC and Small/Micro Cap News and Message servers
[press releases NOT included]

•
Conversion of all Webcasts and Video Features on company and interviews to .wav,
.mpg or applicable format

 
2.2
Advice and Counsel.  CONSULTANT will provide advice and counsel regarding
CLIENT's strategic business and financial plans, strategy and negotiations with
potential lenders/investors, joint venture, corporate partners and others
involving financial and financially-related transactions.



2.3
Introductions to the Investment Community.  CONSULTANT has a familiarity or
association with numerous broker/dealers and investment professionals across the
country and will enable contact between CLIENT and/or CLIENT's affiliate to
facilitate business transactions among them. CONSULTANT shall use its contacts
in the brokerage community to assist CLIENT in establishing relationships with
private equity capital sources (venture capital, etc.) and securities dealers
while providing the most recent information about CLIENT to interested
securities dealers on a regular and continuous basis. CONSULTANT understands
that this is in keeping with CLIENT's business objectives and plan to market
CLIENT's business or project to the investment community.



2.4
CLIENT and/or CLIENT's Affiliate Transaction Due Diligence.   CONSULTANT will
participate and assist CLIENT in the due diligence process on all proposed
financial transactions affecting CLIENT of which CONSULTANT is notified in
writing in advance,  including  conducting investigation  of and
providing  advice  on the financial, valuation and stock price implications of
the proposed transaction(s).



2.5
Additional Duties.  CLIENT and CONSULTANT shall mutually agree upon any
additional duties that CONSULTANT may provide for compensation paid or payable
by CLIENT under this Agreement. Although there is no requirement to do so, such
additional agreement(s) may be attached hereto and made a part hereof by written
amendments to be listed as "Exhibits" beginning with "Exhibit A" and initialed
by both parties.

 
 
 

--------------------------------------------------------------------------------

 
 
2.6
Standard of Performance.  CONSULTANT shall devote such time and efforts to
the  affairs  of the CLIENT  as is  reasonably  necessary  to  render  the
services contemplated  by  this  Agreement.    CONSULTANT is not responsible for
the performance of any services which may be rendered hereunder if the CLIENT
fails to provide the requested information in writing prior thereto.    The
services of CONSULTANT shall not include the rendering of any legal opinions or
the performance of any work that is in the ordinary purview of a certified
public accountant.   CONSULTANT cannot guarantee results on behalf of CLIENT,
but shall use commercially reasonable efforts in providing the services listed
above. If an interest is expressed in satisfying all or part of CLIENT's
financial needs, CONSULTANT shall notify CLIENT and advise it as to the source
of such interest and any terms and conditions of such interest. CONSULTANT's
duty is to introduce and market CLIENT's funding request to appropriate funding
sources. CONSULTANT will in no way act as a "broker-dealer" under state
securities laws. Because all final decisions pertaining to any particular
investment are to be made by CLIENT, CLIENT may be required to communicate
directly with potential funding sources.



3.
COMPENSATION TO CONSULTANT. CLIENT will pay for services described herein.   The
fees shown below shall be payable as follows:



 
2,000,000 SHARES OF NATIONAL AUTOMATION SERVICES, INC.

 
RESTRICTED COMMON STOCK



4.
Term.  TERM OF AGREEMENT IS THREE MONTHS.



Non Circumvention:  In and for valuable consideration, CLIENT hereby agrees that
CONSULTANT may introduce (whether by written, oral, data. or other form of
communication)  CLIENT to one or more opportunities, including, without
limitation, existing or potential investors, lenders, borrowers, trusts, natural
persons, corporations,  limited liability companies,  partnerships,
unincorporated  businesses, sole proprietorships and similar entities (an
""Opportunity"" or ""Opportunities""). CLIENT further acknowledges and agrees
that the identity of the subject Opportunities, and all other information
concerning an Opportunity (including without limitation, all mailing
information, phone and fax numbers. email addresses and other contact
information) introduced hereunder are the property of CONSULTANT, and shall be
treated as confidential information by CLIENT, it affiliates, officers,
directors, shareholders, employees, agents, representatives, successors and
assigns. CLIENT shall not use such information, except in the context of any
arrangement with CONSULTANT in which CONSULTANT is directly and actively
involved, and never without CONSULTANT's prior written approval.  CLIENT further
agrees that neither it nor its employees, affiliates or assigns, shall enter
into, or otherwise arrange (either for it/him/herself, or any other person or
entity! any business relationship, contact any person regarding such
Opportunity, either directly or indirectly. or any of its affiliates, or accept
anv compensation or advantage in relation to such Opportunity except as directly
though CONSULTANT,   without the prior written approval of CONSULTANT.


CONSULTANT is relying on CLIENT's assent to these terms and their intent to be
bound by the terms by evidence of their signature.  Without CLIENT’s signed
assent to these terms, CONSULTANT would not introduce any Opportunity or
disclose any confidential information to CLIENT as herein described.
 
 
 

--------------------------------------------------------------------------------

 
 
Arbitration:  The parties herein agree to arbitrate any dispute pursuant to the
guidelines set forth by the American Arbitration Association. NOTE: IF ANY PARTY
SHALL INSTITUTUTE ANY  COURT  PROCEEDING  IN AN  EFFORT  TO
RESIST  ARBITRATION  AND BE UNSUCCESSFUL  IN RESISTING  ARBITRATION   OR  SHALL
UNSUCCESSFULLY CONTEST THE JURISDICTION OF ANY ARBITRATION FORUM, OVER ANY
MATTER WHICH IS THE SUBJECT OF THIS AGREEMENT, THE PREVAILING PARTY SHALL BE
ENTITLED TO RECOVER FROM THE LOSING PARTY ITS LEGAL FEES AND ANY OUT-OF-POCKET
EXPENSES INCURRED IN CONNECTION WITH THE DEFENSE OF
SUCH  LEGAL  PROCEEDING  OR  ITS EFFORTS  TO  ENFORCE  ITS RIGHTS  TO
ARBITRATION AS PROVIDED FOR HEREIN.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the day and year first above written.


Date: June 30, 2011


CLIENT:


National Automation Services, Inc.
 
By:
/s/ Robert Chance     Robert Chance, President and CEO  

 
CONSULTANT
 

     
By:
/s/ Robert Sullivan     Robert Sullivan, President              

 
 
 

--------------------------------------------------------------------------------